internal_revenue_service number release date index number --------------- --------------------------- --------------------------- --------------------------- - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-130295-04 date date ------- ------- ------- --------------------------------------- ----------------------- -------------------------- ------- taxpayer executive year year year year year stock_option plan a ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- stock_option plan b ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- m date x -------------------- representative requesting a ruling under sec_162 of the internal_revenue_code this is in response to a letter of date submitted by your authorized ------------------- ------- ---- taxpayer is a publicly_held_corporation within the meaning of sec_162 plr-130295-04 specifically you have requested a ruling that under the facts described below the compensation payable to executive upon the exercise of certain options will constitute qualified_performance-based_compensation for purposes of sec_162 the facts as represented are as follows the compensation committee of the taxpayer’s board_of directors compensation committee has granted nonstatutory stock_options options to executive in year year year year and year it has been represented that the compensation committee was comprised solely of two or more outside directors as defined in sec_1_162-27 of the income_tax regulations executive is a covered_employee within the meaning of sec_162 each of which was approved by the taxpayer’s shareholders both plans specify a maximum aggregate limit on the number of options that can be granted under the plan neither plan contains a limit on the number of options that can be granted to any individual other than the aggregate plan limit both plans provide that no option would be exercisable to the extent the resulting compensation would not be deductible under sec_162 specifying the number of options granted the exercise price of each option and the term of the option the exercise price of each option is set at the fair_market_value of the taxpayer’s stock on the date the respective option was granted the term of each option grant was m years the options were issued under stock_option plan a and stock_option plan b each option grant was the subject of a separate option grant agreement it has been represented that each option grant agreement prohibits any option from being exercised to the extent it results in compensation to executive in any_tax year that is not deductible under sec_162 options that are not exercisable as a result of this restriction remain subject_to the expiration under the terms of the option grant agreement and thus may never become exercisable none of the above described options have been exercised and no payment of compensation with respect thereto has been made nor have any of the above described options been re-priced modified or amended in any way it has been represented that the option term will not be extended in addition the taxpayer will not convert the options into deferred_compensation through deferral of exercise proceeds or otherwise or into current compensation other than through exercise at the taxpayer’s annual shareholder meeting on date x the taxpayer’s shareholders will vote on a proposal to approve as performance-based compensation the payment of compensation upon exercise of the options to the extent such payment would result in compensation to executive in the tax_year in excess of dollar_figure the proposal the proposal includes the number of options granted to executive under each option grant the exercise price of each option and confirmation that the exercise plr-130295-04 price was equal to the fair_market_value of the taxpayer’s stock on the date each grant was made if the shareholders do not approve the proposal the options remain unexercisable to the extent that the resulting compensation would be nondeductible under sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact certified under sec_1_162-27 of the regulations compensation attributable to a stock_option is deemed to satisfy the performance_goal requirement of sec_1 e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant sec_1_162-27 provides in part that the material terms of the performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid sec_1_162-27 provides that disclosure as to the compensation payable under a performance_goal must be specific enough so that shareholders can determine the maximum amount of compensation that could be paid to any employee during a specified period if the terms of the performance_goal do not provide for a maximum dollar amount the disclosure must include the formula under which the compensation would be calculated thus for example if compensation attributable to plr-130295-04 the exercise of stock_options is equal to the difference in the exercise price and the current value of the stock disclosure would be required of the maximum number of shares for which grants may be made to any employee and the exercise price of those options eg fair_market_value on date of grant in that case shareholders could calculate the maximum amount of compensation that would be attributable to the exercise of options on the basis of their assumptions as to the future stock price the facts submitted indicate that any compensation received upon exercise of the options will be based solely on the increase in value of the stock after the date of grant the number of shares of stock for which options were granted to executive was specifically stated and disclosed to the shareholders the options are not exercisable if they would result in compensation which is not deductible under sec_162 absent shareholder approval based on the facts submitted and provided that shareholders approve the proposal we rule that the compensation attributable to the exercise of the options by executive will be considered qualified_performance-based_compensation within the meaning of sec_162 consequences of the transaction described above under any other provision of the code except as specifically ruled above no opinion is expressed as to the federal tax this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours enclosure copy for purposes _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
